DETAILED ACTION
Claims 1 – 8 and 12 - 15 have been presented for examination.  Claims 1 – 2 are currently amended.  Claims 9 - 11 are cancelled.  Claims 14 – 15 are new.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Regarding the Interview of December 16, 2021
Applicant’s amendments have been fully considered, and they overcome the outstanding rejection.  Therefore, the outstanding prior art rejections are withdrawn.  However, a new rejection is included over at least Dutton (see Claim Rejections - 35 USC § 103).

Applicant argues: “During the interview it was discussed that amending the claims to recite a shape of the component resulting in a first FE mesh and iteratively repeating the equilibrium calculation is performed until a shape variation is< a tolerance value could potentially overcome the outstanding rejections.”



Applicant argues: “As also discussed during the interview, the Examiner clarified the suggestion on page 3 of the outstanding Action, stating that the suggestion would overcome the present obviousness rejection of claims 1 - 7, but further consideration would be needed to determine if another rejection would be appropriate.”

Examiner notes that Dutton was relied upon to reject dependent claim 6, and that there is a 112(a) rejection over the recited “second FE simulation of the second production operation”.

Response to Regarding Rejections under 35 U.S. C § 103
Applicant’s amendments have been fully considered, and they overcome the outstanding rejection.  Therefore, the outstanding prior art rejections are withdrawn.  However a new rejection is included at least over Dutton (see Claim Rejections - 35 USC § 103).

Applicant argues: “The shape variation according to the claimed invention is not the consequence of a second production operation simulation carried out after a first production operation simulation. The shape of the component in the first FE mesh is a result of a first production operation simulation. The shape variation of the component in the second FE mesh is however a consequence of transferring the mechanical stress state of the simulation in the first FE mesh into the second FE mesh, i.e. prior to carrying out the second production operation simulation in the second FE mesh. The mechanical stress state deforms or varies the shape of the component in the second FE mesh due to the different mesh geometry. Therefore, the mechanical stress state is subsequently iteratively adjusted until the shape variation is less than a tolerance.” (emphasis added)

	Applicant argues that a shape deformation which is merely a result of transferring a stress state to a different mesh does not amount to a “second production operation” (see bolded above).  The requirements for the broadest reasonable interpretation are discussed in MPEP 2141.  Examiner interprets the springback calculation of Maker to be reasonably encompassed by the recited “d) performing an equilibrium calculation by using the stress state in the second FE mesh, wherein the shape of the component varies by a shape variation u > tolerance value ε prior to carrying out a second FE simulation of the second production operation of the component” since the second FE mesh of Maker has different shape constraints than the first FE mesh, and merely changing a mesh shape as a result of stress distributions does not amount to a production operation.

Applicant argues: “As a result, the mechanical stress state used in the first FE mesh and the new mechanical stress state in the second FE mesh are comparable, as the shape variation of the component due to the different mesh geometry of the second FE mesh is within a tolerance, for example, the shape variation is almost zero. The tolerance according to the present invention has nothing to do with a tolerance set for a deformation of a component after a production operation simulation in the second FE mesh, for example after a springback simulation as performed according to Narashimhan.” (emphasis added)

	Applicant appears to argue that the shape of the component in the second FE mesh is within a tolerance of the first FE mesh (i.e. almost zero).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the shapes of the first FE mesh and second FE mesh are within a shape tolerance of each other) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  More specifically, the claims recite that the shape of the component varies by a “shape variation v > tolerance 

Applicant argues that the mechanical stress state used in the first FE mesh is “comparable” to the ending mechanical stress state in the second FE mesh (see emphasis in Applicant’s remarks).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the stress state in the first FE mesh is “comparable” to the stress state in the second FE mesh) are not recited in the rejected claim(s).  More specifically, the instant claims merely recite that a “new stress state is applied to the second FE mesh” such that “stress components that lead to shape variations u are decreased”.  Examiner notes that this fully encompasses a springback calculation where a new lower stress configuration is computed (i.e. a respectively new stress state is applied) as a result of deforming the mesh according to said previous stress configuration (i.e. stress components that lead to shape variations u are decreased), and the iterations are repeated until the overall deformations are less than a threshold (until a termination criterion of shape variation u < tolerance epsilon is acheived).  Examiner further notes that it is not explicitly recited that the applied final stress state in the second FE mesh is “comparable” to the stress state in the first FE variations are decreased until a termination criterion of shape variation u < tolerance value epsilon is acheived”.  Therefore Applicant’s arguments are not persuasive.  
Examiner suggest further clarifying how the stress states in the first and second FE mesh after “comparable” after iteratively performing the equilibrium calculations in order to advance prosecution.  Examiner notes that the algorithm to compute the recited “a respectively new stress state is applied to the second FE mesh of the component and, in so doing, stress components that lead to shape variations u are decreased” is not explicitly disclosed.  Therefore the broadest reasonable interpretation encompasses any method of reducing the stress state which leads to stress components that lead to shape variations being decreased, regardless of the functional relationship between the stress state in the first FE mesh and the final stress state in the second FE mesh (i.e. whether they are “comparable” or not).

Applicant argues: “Therefore, the claimed invention is patentable over Maker in view of Narashimhan for at least the reason that the combination of Maker and Narashimhan does not disclose or fairly teach a second FE mesh which is not a consequence of a second production operation and instead is a precursor to a second production operation. In terms of the amended independent claim, the combination does not disclose or fairly teach at least that the ‘shape of the component varies by a shape variation u > tolerance value prior to carrying out a second FE simulation of the second production operation of the component’.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

Response to Regarding Rejections further in view of Dutton
Applicant’s amendments have been fully considered, and they overcome the outstanding rejection.  Therefore the outstanding prior art rejections are withdrawn.  However a new rejection is included at least over Dutton (see Claim Rejections - 35 USC § 103).

Applicant argues: “Dutton is relied upon as teaching that the second operation is a painting operation. However, Dutton does not appear to teach the limitations regarding shape variation as discussed above.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, the limitations regarding shape variations are taught by Marker in view of Narasimhan, and the second operation simulation is taught by Dutton (see Claim Rejections - 35 USC § 103).

Response to Regarding Newly Added Claim 15
Applicant’s amendments have been fully considered, and they overcome the outstanding rejection.  Therefore the outstanding prior art rejections are withdrawn.  However a new rejection is included at least over Dutton (see Claim Rejections - 35 USC § 103).

Applicant argues: “As such, the Applicant presents the suggested claim language in claim 15 herein for further consideration of the outstanding rejection of claim 1.”

	Examiner notes that new claim 15 is the same as previous claim 1, with the exception of reciting the bolded portion in “wherein a second deformation of the component results prior to carrying out a second FE simulation of the second production operation of the component, which second deformation differs from the first deformation in the first FE mesh by a shape alteration u > tolerance value ε”.  Examiner notes that the bolded portion is similarly recited in claim 1 and is taught by Dutton (see Claim Rejections - 35 USC § 112 and Claim Rejections - 35 USC § 103).

Response to Regarding Newly Added Claim 15
Applicant’s arguments have been fully considered, however the Office does not consider them to be persuasive.

Applicant argues: “The deformations according to the claimed invention of claim 15 are not the consequence of a first production operation simulation and a second production operation simulation. Instead, only the first deformation of the component in the first FE mesh is a result of a (first) production operation simulation. The second deformation of the component in the second FE mesh is a consequence of transferring the mechanical stress state of the simulation in the first FE mesh into the second FE mesh, i.e. prior to carrying out the second production operation simulation in the second FE mesh. The mechanical stress state deforms the component in the second FE mesh in a different way than in the first FE mesh. Therefore, the mechanical stress state is subsequently iteratively adjusted until the two deformations only differ from each other within a tolerance. See amendments to claim 1 wherein the second deformation of the component results prior to carrying out a second FE simulation of the second production operation of the component. As a result, the mechanical stress state used in the first FE mesh and the new mechanical stress state in the second FE mesh are comparable, as the two deformations of the component in the first FE mesh and the second FE mesh are within a tolerance. The tolerance according to the present invention has nothing to do with a tolerance set for a deformation of a component after a production operation simulation in the second FE mesh, for example after a springback simulation as performed according to Narashimhan.”

	Claim 15 is similar to claim 1, except that it recites first/second “deformation”

“Therefore, the claimed invention recited by claim 15 is patentable over Maker in view of Narashimhan for at least the reason that the combination of Maker and Narashimhan does not disclose or fairly teach a second FE mesh which is not a consequence of a second production operation and instead is a precursor to a second production operation. In terms of the amended independent claim, the combination does not disclose or fairly teach at least that the "second deformation of the component results prior to carrying out a second FE simulation of the second production operation of the component’.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8 and 12 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

claim 1 (and similarly for claim 15), it is recited that the performing equilibrium calculation is “prior to carrying out a second FE simulation of the second production operation”.  Examiner notes that there is no disclosed or previously recited “second FE simulation”.  Looking to the disclosure, there is only disclosed “first FE simulation” which produces the first data set corresponding to the stress state in the first FE mesh (see claim 1 “a) providing a first data set, which describes a Finite Element (FE) simulation result with a stress state of a first FE simulation of a component of a first production operation of a component”).  Looking to claim 6 as an example since it is within the scope of claim 1, although it is reasonable that the second production operation could be associated with further simulations, it is unclear how a “painting operation of the component” would be achieved by a finite element simulation since painting involves fluid flows and would more appropriately use a CFD finite volume method.  Further, Examiner explicitly suggested in the previous Office Action to recite that the performing step is “prior to carrying out the second production operation simulation” and without mentioning any “FE simulation” associated with the second production operation simulation (see Office Action dated 07/20/2021, Page 3 “Examiner suggests reciting a negative limitation that the ‘second deformation’ is prior to carrying out the second production operation simulation in order to overcome the rejection”).  Examiner interprets the claim for the prior art search as encompassing any simulation of the second production operation which relies on the second FE mesh.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8 and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maker et al. “Input Parameters in Springback Simulation using LS-DYNA” (henceforth “Maker”) in view of Narashimhan et al. “Predicting springback in sheet metal forming: an explicit to implicit sequential solution procedure” (henceforth “Narasimhan”), and further in view of Dutton et al. “Visualisation of Surface Defects in Sheet Metal Panels” (henceforth “Dutton”).  Maker, Narasimhan and Dutton are analogous art since they are in the same field of forming parts, and since they solve the same problem of simulating productions operations on a component.

claim 1, Maker teaches a method comprising:
a) providing a first data set, which describes a Finite Element (FE) simulation result with a stress state of a first FE simulation of a first production operation of a component, wherein a shape of the component results in a first FE mesh (Maker Page 2 “At the end of the forming simulation, LS-DYNA can output a keyword-formatted file named “dynain” containing the deformed mesh, stress, and strain state”, and Page 3 the forming (first production operation) simulation is performed using a mesh and elements (first FE simulation) “Accurate forming simulation requires a very fine mesh over tool radii – typically at least four elements are needed around a ninety-degree radius.”)
b) creating a second FE mesh of the simulated component, which second FE mesh is associated with a second production operation, (Maker Page 3 a coarse mesh (creating a second FE mesh) is used for simulating a springback (a second production operation) “much of this mesh refinement can be removed prior to springback analysis without significant loss of springback accuracy. Mesh coarsening is the procedure used in LS-DYNA to automatically combine neighboring elements in flat regions of the mesh … The coarsening procedure is performed at the beginning of a simulation. Coarsening is applied to the input mesh, and then the simulation proceeds using the coarsened mesh.”)
c) transferring the stress state of the provided first data set to the second FE mesh of the component, (Maker Page 1 “Results from the forming simulation provide the starting point for the springback simulation”, and Page 2-3 “The dynain file can be used to perform many follow-on simulations such as springback, trimming, or additional forming.  It can be included into a new LS-DYNA input deck so that each simulation is performed independently … the input deck for springback simulation is easily constructed using the part, section, and material information from the original forming model, and the node, element, and initial stress and strain information from the dynain file”)
d) performing an equilibrium calculation by using the stress state in the second FE mesh, where the shape of the component, (Maker Page 7 an equilibrium shape is searched (performing an equilibrium calculation) “The equilibrium search is performed using a Newton-based method.”, and Page 9 based on the initial stress state (using the stress states) results in an applied load, where a load can cause a deformation “The applied load in a springback simulation results from the initial stress in the sheet, which is no longer in equilibrium once the tools have been removed.”)
varies by a shape variation u > tolerance value epsilon, (Maker Figure 3 the first iteration shows a displacement norm which does not meet a stopping threshold dctol (by a shape variation u > tolerance value), where the displacement is from the initial shape based on the initial stress (second deformation differs from the first deformation in the first FE mesh) 
    PNG
    media_image1.png
    431
    600
    media_image1.png
    Greyscale
)
e) iteratively repeating the equilibrium calculation as a cyclic equilibrium iteration in the second FE mesh of the component, until a termination criterion of shape variation u < tolerance value epsilon is achieved, (Maker Figure 3 the implicit springback simulation uses the springback mesh and iterates until equilibrium is reached at iteration 13 (i.e. displacement norm drops below the dctol threshold 1E-03), and Page 7 “During each time step, the nonlinear solver searches iteratively to find static equilibrium”)
f) displaying of the fulfilled condition of u < epsilon (Maker Page 7 the iteration number which satisfies both the displacement and energy threshold is printed on a screen (displaying of the iteration termination condition) “Activate the nonlinear solver print flag nlprint=1 using the *CONTROL_IMPLICIT_SOLUTION keyword, or interactively type “<ctrl-c> nlprint” to see the progress of these iterations appear on the screen.” 
    PNG
    media_image2.png
    228
    761
    media_image2.png
    Greyscale
)

Maker does not appear to explicitly disclose: that a new stress state is applied to the second FE mesh in each cycle of the equilibrium calculation, and in so doing, stress components that lead to shape variations u are decreased.

However Narashimhan teaches:
a second production operation (Narashimhan Page 30 “Springback can best be defined as the dimensional change of the formed part from that of the die which occurs from elastic deformations during unloading … Therefore, the final part shape in a sheet metal forming process not only depends upon the contours of the dies, but also on the amount of elastic energy stored in the part while it is being deformed”)
applying a new stress state to a second FE mesh of a component in each cycle of an equilibrium calculation to reduce stress components which lead to shape variations (Narashimhan Page 38, Middle the movements are due to the residual stress (which lead to shape variations) which is relieved in each iteration (in each cycle, a respectively new stress state is applied to an FE mesh of a component) which results in lower maximum stress (reduce stress components) “As shown, the maximum stress following springback has reduced to 0.578e9 N/m2 from the 0.78e9 N/m2 at the completion of the forming analysis. This reduction in stress clearly indicates that the residual stress, which plays a vital role during springback, is relieved after the forming die is removed”, and Page 36, Middle the springback model is different from the model used for the forming simulation (a second FE mesh of a component) “Before an implicit solution could be obtained, the finite element model described in Section 3 needed to be significantly modified. Since the implicit portion of the analysis was only concerned with springback within the blank, the first modification to the model included removing (unselecting) the top and bottom dies”, and Page 36 after a die forming operation there would be residual stress in the part resulting in a non-equilibrium condition immediately after releasing the part “At the completion of the forming process it is also observed that there are residual bending stresses in the blank. These residual bending stresses play a very important role during springback when the forming pressure is released”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing a formation simulation followed by an implicitly computed springback simulation disclosed by Maker with the method of iteratively reducing internal stresses on formed component during an implicitly computed springback simulation disclosed by Narashimhan.  One of ordinary skill in the art would have been motivated to make this modification in order to model the springback of a formed component (Narashimhan Page 36, Middle “In order to simulate springback in the automotive part being analyzed, the explicit finite element model was transferred directly into the ANSYS implicit solver”).

	Maker in view of Narasimhan does not appear to explicitly disclose: that the equilibrium calculations in the second FE mesh are prior to carrying out a second FE simulation of the second production operation of the component.

	However Dutton teaches:
carrying out a second simulation of a second production operation of the component after performing an equilibrium calculation (see Claim Rejections - 35 USC § 112) (Dutton Page 4 a visualization simulation is performed after a springback calculation (i.e. equilibrium calculations and reaching the termination criterion 
    PNG
    media_image3.png
    200
    356
    media_image3.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing an explicitly computed forming simulation followed by an implicitly computed springback simulation disclosed by Maker in view of Narashimhan with the method of visualizing a formed blank after springback which is also painted disclosed by Dutton. One of ordinary skill in (Dutton Page 2, Bottom "After painting, these defects cause unacceptable visible distortions in the panels which are associated with a low quality product").

With regard to claim 15, Maker teaches a method comprising:
a) providing a first data set, which describes a Finite Element (FE) simulation result with a stress state of a first FE simulation of a first production operation of a component, wherein a first deformation of the component results in a first FE mesh (Maker Page 2 “At the end of the forming simulation, LS-DYNA can output a keyword-formatted file named “dynain” containing the deformed mesh, stress, and strain state”, and Page 3 the forming (first production operation) simulation is performed using a mesh and elements (first FE simulation) “Accurate forming simulation requires a very fine mesh over tool radii – typically at least four elements are needed around a ninety-degree radius.”)
b) creating a second FE mesh of the simulated component, which second FE mesh is associated with a second production operation, (Maker Page 3 a coarse mesh (creating a second FE mesh) is used for simulating a springback (a second production operation) “much of this mesh refinement can be removed prior to springback analysis without significant loss of springback accuracy. Mesh coarsening is the procedure used in LS-DYNA to automatically combine neighboring elements in flat regions of the mesh … The coarsening procedure is performed at the beginning of a simulation. Coarsening is applied to the input mesh, and then the simulation proceeds using the coarsened mesh.”)
c) transferring the stress state of the provided first data set to the second FE mesh of the component, (Maker Page 1 “Results from the forming simulation provide the starting point for the springback simulation”, and Page 2-3 “The dynain file can be used to perform many follow-on simulations such as springback, trimming, or additional forming.  It can be included into a new LS-DYNA input deck so that each simulation is performed independently … the input deck for springback simulation is easily constructed using the part, section, and material information from the original forming model, and the node, element, and initial stress and strain information from the dynain file”)
d) performing an equilibrium calculation by using the stress state in the second FE mesh, where a second deformation of the component results, (Maker Page 7 an equilibrium shape is searched (performing an equilibrium calculation) “The equilibrium search is performed using a Newton-based method.”, and Page 9 based on the initial stress state (using the stress states) results in an applied load, where a load can cause a deformation “The applied load in a springback simulation results from the initial stress in the sheet, which is no longer in equilibrium once the tools have been removed.”)
which second deformation differs from the first deformation in the first FE mesh by a shape alteration u > tolerance value epsilon, (Maker Figure 3 the first iteration shows a displacement norm which does not meet a stopping threshold dctol (by a shape alteration u > tolerance value), where the displacement is from the initial shape based on the initial stress (second deformation differs from the first deformation in the first FE mesh) 
    PNG
    media_image1.png
    431
    600
    media_image1.png
    Greyscale
)
e) iteratively repeating the equilibrium calculation as a cyclic equilibrium iteration in the second FE mesh of the component, until a termination criterion of shape displacement/termination criterion of shape alteraion u < tolerance value epsilon is achieved, (Maker Figure 3 the implicit springback simulation uses the springback mesh and iterates until equilibrium is reached at iteration 13 (i.e. displacement norm drops below the dctol threshold 1E-03), and Page 7 “During each time step, the nonlinear solver searches iteratively to find static equilibrium”)
f) displaying of the fulfilled condition of u < epsilon (Maker Page 7 the iteration number which satisfies both the displacement and energy threshold is printed on a screen (displaying of the iteration termination condition) “Activate the nonlinear solver print flag nlprint=1 using the *CONTROL_IMPLICIT_SOLUTION keyword, or interactively type “<ctrl-c> nlprint” to see the progress of these iterations appear on the screen.” 
    PNG
    media_image2.png
    228
    761
    media_image2.png
    Greyscale
)

Maker does not appear to explicitly disclose: that a new stress state is applied to the second FE mesh in each cycle of the equilibrium calculation, and in so doing, stress components that lead to shape alterations u are decreased.

However Narashimhan teaches:
a second production operation (Narashimhan Page 30 “Springback can best be defined as the dimensional change of the formed part from that of the die which occurs from elastic deformations during unloading … Therefore, the final part shape in a sheet metal forming process not only depends upon the contours of the dies, but also on the amount of elastic energy stored in the part while it is being deformed”)
applying a new stress state to a second FE mesh of a component in each cycle of an equilibrium calculation to reduce stress components which lead to shape alterations (Narashimhan Page 38, Middle the movements are due to the residual stress (which lead to shape alterations) which is relieved in each iteration (in each cycle, a respectively new stress state is applied to an FE mesh of a component) which results in lower maximum stress (reduce stress components) “As shown, the maximum stress following springback has reduced to 0.578e9 N/m2 from the 0.78e9 N/m2 at the completion of the forming analysis. This reduction in stress clearly indicates that the residual stress, which plays a vital role during springback, is relieved after the forming die is removed”, and Page 36, Middle the springback model is different from the model used for the forming simulation (a second FE mesh of a component) “Before an implicit solution could be obtained, the finite element model described in Section 3 needed to be significantly modified. Since the implicit portion of the analysis was only concerned with springback within the blank, the first modification to the model included removing (unselecting) the top and bottom dies”, and Page 36 after a die forming operation there would be residual stress in the part resulting in a non-equilibrium condition immediately after releasing the part “At the completion of the forming process it is also observed that there are residual bending stresses in the blank. These residual bending stresses play a very important role during springback when the forming pressure is released”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing a formation simulation followed by an implicitly computed springback simulation disclosed by Maker with the method of iteratively reducing internal stresses on formed component during an (Narashimhan Page 36, Middle “In order to simulate springback in the automotive part being analyzed, the explicit finite element model was transferred directly into the ANSYS implicit solver”).

	Maker in view of Narasimhan does not appear to explicitly disclose: that the equilibrium calculations in the second FE mesh are prior to carrying out a second FE simulation of the second production operation of the component.

	However Dutton teaches:
carrying out a second simulation of a second production operation of the component after performing an equilibrium calculation (see Claim Rejections - 35 USC § 112) (Dutton Page 4 a visualization simulation is performed after a springback calculation (i.e. equilibrium calculations and reaching the termination criterion 
    PNG
    media_image3.png
    200
    356
    media_image3.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing an explicitly (Dutton Page 2, Bottom "After painting, these defects cause unacceptable visible distortions in the panels which are associated with a low quality product").

With regard to claim 2, Maker in view of Narashimhan, and further in view of Dutton teaches all the elements of the parent claim 1, and further teaches:
wherein after achieving and/or displaying the fulfilled condition of u < epsilon, a second data set is provided, which describes the stress state of the component with the second FE mesh, in which the termination criterion of shape alteration u < tolerance epsilon is achieved (Narashimhan Page 38, Middle and Figure 9 “The Von Mises stress distribution in the sheet metal blank at the completion of the springback analysis is depicted in Fig. 9” 
    PNG
    media_image4.png
    500
    594
    media_image4.png
    Greyscale
).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing a formation simulation followed by an implicitly computed springback simulation disclosed by Maker with the method of providing the final stress state disclosed by Narashimhan.  One of ordinary skill in the art would have been motivated to make this modification in order to model the springback of a formed component (Narashimhan Page 36, Middle “In order to simulate springback in the automotive part being analyzed, the explicit finite element model was transferred directly into the ANSYS implicit solver”).

With regard to claim 3 and 13
determining a simulated blank of the component on the basis of the provided second data set (Narashimhan Page 38, Middle and Figure 9 the final deformed geometry of the blank after springback is determined “The Von Mises stress distribution in the sheet metal blank at the completion of the springback analysis is depicted in Fig. 9” 
    PNG
    media_image4.png
    500
    594
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    553
    627
    media_image5.png
    Greyscale
).
(Narashimhan Page 36, Middle “In order to simulate springback in the automotive part being analyzed, the explicit finite element model was transferred directly into the ANSYS implicit solver”).

With regard to claim 4, Maker in view of Narashimhan, and further in view of Dutton teaches all the elements of the parent claim 1, and further teaches:
simulated forming of a simulated blank of the component (Narashimhan Figure 6 and 3 and Page 33, Bottom the forming uses an explicit finite element model having a known shape from the dies, and the internal stresses are computed after forming “Identical to the actual forming process, the explicit finite element model consisted of the top and bottom dies, as well as the sheet metal blank. The model, which is depicted in Fig. 3, was generated using the commercial software ANSYS/LS-DYNA.” 
    PNG
    media_image6.png
    401
    574
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    260
    604
    media_image7.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing a formation simulation followed by an implicitly computed springback simulation disclosed by Maker with the method of simulating forming of a blank disclosed by Narashimhan.  One of ordinary skill in the art would have been motivated to make this modification in order to model the springback of a formed component (Narashimhan Page 36, Middle “In order to simulate springback in the automotive part being analyzed, the explicit finite element model was transferred directly into the ANSYS implicit solver”).

claim 5, Maker in view of Narashimhan, and further in view of Dutton teaches all the elements of one of the preceding claims, and further teaches:
real production of a real blank corresponding to the simulated blank for producing the component in the second production operation (Narashimhan Page 39, Bottom real blanks are produced to validate the simulated results, where the real produced blanks would have springback (for producing the component in the second product operation) “Although utilizing the sequential finite element procedure to predict springback would not completely eliminate multiple prototypes, time and money could be saved if the explicit-to-implicit method could be used to minimize the die iterations to two or three.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing a formation simulation followed by an implicitly computed springback simulation disclosed by Maker with the method of producing a real blank disclosed by Narashimhan.  One of ordinary skill in the art would have been motivated to make this modification in order to verify the simulation results (Narashimhan Page 39, Bottom).

With regard to claim 6, Maker in view of Narashimhan, and further in view of Dutton teaches all the elements of the parent claim 1, and further teaches:
wherein for providing the first data set a scanning and/or reading in of a model of the component takes place (Maker Page 2, Bottom “At the end of the forming simulation, LS-DYNA can output a keyword-formatted file named “dynain” containing the deformed mesh, stress, and strain state … The dynain file can be used to perform many follow-on simulations such as springback, trimming, or additional forming”)

With regard to claim 7, Maker in view of Narashimhan, and further in view of Dutton teaches all the elements of the parent claim 1, and further teaches:
wherein the first production operation is a pressing and/or deep drawing operation of materials of the component (Narashimhan Figure 2 a top and bottom die are used to form a blank (pressing operation of materials) 
    PNG
    media_image8.png
    283
    272
    media_image8.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing a formation simulation followed by an implicitly computed springback simulation disclosed by Maker with the method of simulating a pressing operation disclosed by Narashimhan.  One of ordinary skill in the art would have been motivated to make this modification in order to model the springback of a formed component (Narashimhan Page 36, Middle “In order to simulate springback in the automotive part being analyzed, the explicit finite element model was transferred directly into the ANSYS implicit solver”).

With regard to claim 8, Maker in view of Narashimhan, and further in view of Dutton teaches all the elements of the parent claim 1, and further teaches:
wherein the second production operation is a painting operation of the component (Dutton Page 5, Bottom a part which undergoes a draw and springback prediction (a first production operation) is then visualized, where the visualized part could also be photo-chromatically correct (i.e. painted) (a second production operation) “It is well known in practice that a given size of defect can be acceptable on one panel and not on another and that even the chosen paint finish can have an effect on appearance. After examining results from a range of graphics rendering techniques it became clear that the best way to visualise the defect would be to use a photo-chromatically correct ray-tracing method.” 
    PNG
    media_image9.png
    370
    709
    media_image9.png
    Greyscale
, and Page 7, Bottom shows a Green door which is visualized with a grid overlay to more easily visualize imperfections 
    PNG
    media_image10.png
    373
    591
    media_image10.png
    Greyscale
)

With regard to claim 12, Maker in view of Narashimhan, and further in view of Dutton teaches all the elements of the parent claim 1, and further teaches:
wherein the first deformation is obtained with a different FE solver than the second deformation (Maker Page 2, Top the algorithm used for the simulation changes for the second deformation (different FE solver) “In the seamless method, LS-DYNA begins by performing an explicit forming simulation. When the termination time is reached, LS-DYNA automatically and seamlessly switches to the implicit method, and continues with the springback simulation”)

With regard to claim 14
g) subsequently performing the second FE simulation of the second production operation of the component in the second FE mesh (see Claim Rejections - 35 USC § 112) (Dutton Page 4 a visualization simulation is performed after a springback calculation (i.e. equilibrium calculations and reaching the termination criterion 
    PNG
    media_image3.png
    200
    356
    media_image3.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of performing an explicitly computed forming simulation followed by an implicitly computed springback simulation disclosed by Maker in view of Narashimhan with the method of visualizing a formed blank after springback which is also painted disclosed by Dutton. One of ordinary skill in the art would have been motivated to make this modification in order to evaluate the visual effect produced by any defects on the painted component (Dutton Page 2, Bottom "After painting, these defects cause unacceptable visible distortions in the panels which are associated with a low quality product").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shimada et al. (US 2006/0050987) teaches creating an undeformed mesh which is optimal after being deformed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ALFRED H. WECHSELBERGER/



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148